Citation Nr: 1637674	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in February 2016.


FINDING OF FACT

A low back disability did not begin in service, is not related to any in-service injury, and is not related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a March 2011 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided a VA examination in connection with his claim in November 2011, and medical opinions regarding his claims were obtained from VA physicians in April 2014 and March 2016.  Together, this examination and these opinions were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the Veteran's SSA records and outstanding VA treatment records, and obtaining the March 2016 VA opinion, the agency of original jurisdiction substantially complied with the Board's February 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the VA physician who provided the March 2016 opinion expressly took into account the Veteran's lay statements and history regarding his low back as they had been previously expressed.  Also, while the physician did not specifically reference a January 2011 opinion (described in the February 2016 remand as a February 2011 opinion) by another VA physician, the March 2016 physician expressly noted review of the entire claims file, and, in explaining his own opinion, as discussed below, addressed the substance of the January 2011 opinion.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his November 2012 notice of disagreement, the Veteran asserts that his current low back disability, including thoraolumbar arthritis, is the result of an injury he sustained in service.  On November 2011 VA examination, the Veteran reported that in 1969 he fell 8 feet from a dumpster and since then had had severe low back pain, which was worsened in 2004, and got progressively worse to the point that he had two surgeries; he denied trauma post-military.

Service treatment records reflect that in November 1969 the Veteran was treated after falling from the platform of a dumpster and landing on his back and head; he was noted to be tender over the mid-thoracic spine, and X-rays of the dorsal spine were noted to be negative.  The Veteran was seen three days later and reported that his back was still causing moderate pain.  December 1969 notes reflect that he continued to have back pain, which was noted to be muscle soreness, as spinal X-rays had been negative.  In April 1970 he reported still having intermittent pain from falling on his upper mid back four months prior, especially standing or sitting in one position; the impression was chronic back pain secondary to trauma, and he was to have no heavy lifting duty for two months.  April 1970 records further reflect that his pain had increased recently with heavy lifting, and he was noted to have had a traumatic back problem with no evidence of obvious pathology; he complained of right upper back pain with lifting and had tenderness to the right upper back on examination.  In May 1970, he again reported back pain for about five months.  On August 1970 examination for separation from service, the Veteran was noted to have had a normal examination of the spine and musculoskeletal system, and no back problems were noted.  

November 2004 VA lumbar spine magnetic resonance imaging (MRI) reflected degenerative changes, worst at L2/3, with moderate to severe spinal canal and bilateral neural foramina narrowing.  December 2004 VA X-rays reflected anterior osteophyte formation and Schmorl's nodes formation demonstrated throughout the lower thoracic and lumbar sacral spine; intervertebral disc space narrowing, vacuum phenomenon, and subchondral sclerosis due to bony impaction seen at the L2-3 level; and a grade 1 anterolisthesis of L3 on the L2 with no underlying spondylolysis, seen primarily on the neutral and flexion view and most likely degenerative in nature.  The impression was degenerative and discogenic disease in the lumbosacral spine, and grade 1 anterolisthesis of L3 onto L2 identified primarily on the neutral and flexion view.

On September 2005 treatment for back and leg problems, he reported having had the low back problem for the last three to four years, and having had a number of MRIs, most recently in November 2004.  He further reported that he had not had any recent injuries, but that thirty-five years prior he was in the military and he fell fifteen feet with an injury to the spine.

The Veteran subsequently underwent surgeries for his back problems, including a March 2006 decompression laminectomy L2-3-4, L3-4, L4-5 with disc removal at L2-3 from the right side, and a November 2009 reoperative L2-3 transforaminal lumbar interbody fusion at the level of L2-3.  

Further diagnostic findings including a January 2009 MRI, and November 2009, February 2010, and June 2010 X-rays reflect assessments including multilevel degenerative disk disease causing multilevel bilateral neuroforaminal stenosis.

A September 2010 VA treatment note reflects that the Veteran continued to be assessed with lumbar degenerative joint disease (DJD), degenerative disc disease, and failed back syndrome status post lumbar laminectomy and fusion.  Subsequent VA treatment records reflect continuing treatment for the Veteran's significant back problems.

The medical evidence in this case regarding whether the Veteran's current spine disability is related to service, and specifically to his in-service injury from falling and subsequent treatment for back pain in service, is conflicting.  

A January 2011 note contains a statement from the Veteran's treating VA physician that, "[c]onsidering the Veteran's report[ed] back pain as a result of [] military service based on notes verified 11/21/69," and the fact that he "denie[d] any subsequent injury," it was "'at least as likely as not' that his [lumbar] spine related pathologies [were] related to his military service."  

The Veteran also submitted an October 2012 statement from his treating private physician, Dr. M.C., who noted that the Veteran had been his patient for several years and suffered from chronic ongoing back pain which had actually been going on for several decades.  Dr, M.C. noted that, in 1969, the Veteran fell approximately 8 feet onto his back, that at that time the only study that was available was X-ray, that multiple X-rays were done, and that he continued to have back pain and initially saw Dr. M.C. several years before and an MRI was done.  Noting that "[t]he only back injury the [Veteran had] ever sustained" was in service, Dr. M.C. stated, "It is my impression that this may have possibly contributed, at least, in part to some of his present day problems with his back."

In April 2014, a VA physician reviewed the entire recorded and provided a medical opinion.  The physician extensively noted the Veteran's in-service history of back injury and subsequent treatment, and his post-service back problems resulting in surgeries years later.  The physician determined that, based on this record, "the Veteran's back pain with negative/normal Xrays of his spinal cord started on 11/21/1969 was from a muscle/tissue spasm/etiology that was resolved completely by the time he had his retirement physical as evidenced by his lack of complain[ts] of back pain/problem and the examiner did not find anything wrong with his back examination either."  The physician noted Dr. M.C.'s medical opinion, but stated that she disagreed with it for the following reasons:

As mentioned above, the Veteran's fall in 11/1969 was muscle spasm/tissue injury with normal Xrays per documented visits.  Second, 9 months later his back pain condition was completely resolved by the time of his retirement physical on 8/1970.  At that time he weighed 176 lbs and at the time of the Veteran's first back surgery in 3/2006 he weighed around 220 lbs per 5/09/2005 VA note.  That was a 44 lbs weight gain.  The Veteran's back/spinal cord's arthritis and stenoses were more likely the result of his aging, weight gain of 44 lbs and wear and tear over the years (36 + yrs), rather than they had anything to do with his 11/1969 fall.  Accordingly, for the above reasons, the Veteran's current back condition is less likely as not (less than 50% probability) caused by the fall or injury he had in 11/1969 during his service.

In March 2016, another VA orthopedic physician reviewed the entire record, including the documented in-service and post-service medical documentation and the Veteran's subjective history of his injury and back problems, and provided an opinion.  The physician noted that the Veteran's service duty was from 1969 to 1970, and that this minimal time span in the service would not be consistent with cumulative trauma as the short period of time was likely insignificant compared to the 45 year period that had existed since the time the Veteran was in service.  It was also noted that diagnostic testing in recent years had shown multilevel degenerative disc disease that was widespread and diffuse in the lumbar spine, with stenosis of the nerve roots (multiple) due to degenerative disc disease.

The VA examiner noted the differing opinions of Dr. M.C. and the April 2014 VA examiner, and stated that he agreed with the latter.  The March 2016 VA physician noted that, "[a]lthough there is a difference of opinion between medical examiners and the Veteran himself stated that the back condition was due to his service related fall, the evidence [weighs] on the side of a non service related degenerative spondylosis of the lumbar spine."  Noting the opinion of Dr. M.C., the VA physician provided the following statement:

I too agree that the fall could have possibly, perhaps maybe, led to some injury, at least in part, that has led to this present day condition. However, I would also say that it is much greater than 50% that the fall did NOT lead to any present day disability.  Many issues dealing with medical causation of injury are within the realm of possibility.  However, as we know, determining causation depends on the weight of the medical evidence, and not on whether it is simply possible or not.  In addition, many back injuries that are acute, are back strains or sprains [and] do not lead to permanent disability and certainly more often than not, do not lead to wide spread DJD of the back.

... Dr. [M.C.] is correct that it is "possible" that the current back issue may have been caused by the fall, however it is also very unlikely that the veteran's current back issue occurred due to the fall, either in part or in total, as the imaging and service injury suggests that this veteran had a minor injury in the service and his current condition is from widespread DJD of the lumbar spine and this condition is related to age related degeneration that occurs over an entire lifespan and not due to trauma.  While a fall or acute injury as noted by the veteran and Dr. [M.C.] did occur, it is medically unreasonable in my opinion to conclude that his minor trauma/back sprain led to his current condition.

I base my opinion on the fact that the veteran has diffuse degenerative disc disease and arthritis.  His age places him at much higher risk for these degenerative changes.  The very long lag time since falling and subsequently having lumbar surgical treatment over 3 decades later increased the risk of this condition irrespective of his fall.  Furthermore, a fall that would lead to traumatic back spondylosis typically would cause a lumbar fracture, an isolated segmental instability or isolated disk herniation and more isolated lumbar degenerative findings.  There is no evidence of any of this at all in the [service treatment records] or from his present day records.

Moreover, such diffuse degenerative findings are unlikely to result from his reported fall which likely caused a back sprain or strain.  The fact that every motion segment in the lumbar spine is arthritic strongly supports age related primary Osteoarthritis rather than traumatic secondary to his fall.  [The April 2014 VA examiner] is correct at suspecting no current injury as the separation exam reportedly did not yield any ongoing significant back injury and x-rays did not show traumatic injury necessary to lead to this condition. 

Therefore, the VA physician opined that "the evidence is [greater than] 50% likely in this case that the fall had nothing to [do] with the [Veteran's] current degenerative spine condition."

On the question of whether it is at least as likely as not that the Veteran's current back disorder, resulting in his current symptomology, is related to his in-service back injury or treatment, or to service generally, the Board finds the April 2014 and March 2016 VA opinions to be far more probative than the other medical opinion evidence of record.  In this regard, the March 2016 VA physician in fact stated that he agreed with Dr. M.C. that it was "possible" that the Veteran's current back condition may have been caused by the fall, either in part or in total, but that it was "also very unlikely" that this was the case, as the noted service injury and subsequent imaging suggested that the Veteran had a minor injury in service, while his current spine condition was from widespread DJD of the lumbar spine, a condition related to age-related degeneration that occurred over an entire lifespan and not due to trauma.  

Also, the April 2014 and March 2016 VA opinions were supported by the most thorough and detailed rationales, with by far the most citation to medical evidence, and discussion of the Veteran's current pathology of the spine-widespread and diffuse degenerative disc disease and arthritis.  They also thoroughly explained why-given this pathology, the lack of pathology that would be expected had the Veteran's current back condition been trauma-related, and the particular circumstances of the Veteran's case-it was very unlikely that any current low back disability would be related to his in-service injury.  Again the March 2016 VA examiner supported his opinion with the facts that the Veteran had diffuse degenerative disc disease and arthritis; that his age placed him at high risk for these degenerative changes; that the very long lag time since falling and subsequently having lumbar surgical treatment over 3 decades later increased the risk of this condition irrespective of his fall; and that a fall that would lead to traumatic back spondylosis typically would cause a lumbar fracture, an isolated segmental instability, or isolated disk herniation, and more isolated lumbar degenerative findings, of which there was no evidence in any part of the record.  

The Board also notes the January 2011 VA treating physician's opinion that, "[c]onsidering the Veteran's report[ed] back pain as a result of [] military service based on notes verified 11/21/69," and the fact that he "denie[d] any subsequent injury," it was "'at least as likely as not' that his [lumbar] spine related pathologies [were] related to his military service."  

However, the January 2011 opinion contained no discussion of the Veteran's specific, current spine pathology, or his symptomology and likely pathology shortly after his 1969 fall, and why or why not it was at least as likely as not such current spine pathology would be related to the 1969 fall, other than the fact that the Veteran denied any subsequent injury.  Conversely, the March 2016 VA physician discussed these elements in detail and provided a full explanation for his conclusion based on them.  Notably, the March 2016 VA examiner explained that, given the Veteran's widespread and diffuse degenerative joint and disc disease of the lumbar spine, and the fact that pathology that would be expected to be present if the Veteran's back condition were trauma-related was not present, his current back disorder and resulting symptomology were very unlikely to have been caused by trauma at all.  The January 2011 VA physician, in basing his opinion entirely on the fact that the Veteran denied post service spine injury, did not address this question of whether the Veteran's current back disability would likely be the result of any specific injury or trauma at all.

The Board further notes the Veteran's assertions, as reflected in his November 2012 notice of disagreement and May 2014 substantive appeal, that he has experienced low back pain since the time of his 1969 fall, but that the pain worsened in 2004.  Also, Veteran's wife, in a March 2011 statement, asserted that she first noticed the Veteran's back pain in 1971, that as time went by it became more intense, and that in 2005 he finally went to Dr. M.C. and his injury showed up on MRI.  

While the Veteran and his wife may remember the Veteran having some back pain throughout much of his life, again, the weight of the most probative medical evidence establishes that his current back pathology resulting in his pain and problems since the mid 2000s is not the same back pathology that caused the Veteran back pain in service; the two pathologies are distinct, rather than his current back disorder being merely a progression of his in-service back condition.  In this regard also, the Veteran's SSA records reflect that in December 2009 he reported a work history of being a maintenance mechanic for a warehouse, a factory and an automobile dealership from 1984 to 2008.  He indicated that his job duties in these positions included walking or standing for 10 hours a day, kneeling, crouching, climbing, and stooping between 1 and 10 hours a day, and handling, grabbing, or gasping big objects and reaching between 8 and 10 hours a day.  He further stated that, in these positions, he frequently lifted 50 pounds or more, and at times lifted 100 pounds or more; he described lifting duties as lifting and carrying light poles, benches, motors, boxes, and other machine parts and equipment all day long.  Given this and the severity of the Veteran's current symptoms, in addition to all of the other reasons described above, the Board finds the medical evidence establishing that the Veteran's current symptomology is unrelated to his in-service injury and symptoms to be persuasive.  

Finally, as the Board finds that the Veteran's spine arthritis did not manifest until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Therefore, a preponderance of the evidence weighs against a finding that any low back disability began during service, is related to any in-service injury, or is related to service in any other way.  Accordingly, service connection for a low back disability must be denied.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


